In re Regional Transit Authority;—Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. N, No. 99-14022; to the Court of Appeal, Fourth Circuit, No. 2006-0690.
Granted. The case is remanded to the court of appeal, which is instructed to allow relator to supplement its application with the appropriate documentation and to consider the application, as supplemented, on the merits.
KIMBALL, J., would deny.
JOHNSON, J., would deny.
TRAYLOR, J., would deny.